The opinion of the court was delivered by
Mr. Justice McGowan
[omitting the statement of the case]. The question is simply one of construction of the statute, which having stated that “ after final judgment in an action to recover lands and tenements ” &c., goes on to declare “that the defendant in such action shall, within forty-eight hours after such judgment, or during the term of the court in which the same shall be rendered, file a complaint against such plaintiff for so much money as the lands and tenements are so made better, in the-office of the clerk of such court, which shall be sufficient notice to the defendant in such complaint to appear and defend against the same,” &c. Gen. Stat., § 1837.
The judgment is spoken of as “ a final judgment,” and the word “final” does ordinarily mean “relating to the end,”' “ ultimate,” “ last,” “ latest,” but, taking the whole provision together, we can not doubt that the words were intended to apply to the Circuit Court. Manifestly great promptness was intended. “Within forty-eight hours after such judgment or during the term of the court in which the same shall be rendered.” There are expressions here which are entirely inapplicable to a judgment of the Supreme Court, sent down with the remittitur, which may not be necessarily during the term of either the Court of Common Pleas or of the Supreme Court, and can not be appropriately said to be “ rendered.”
The expression “ final judgment,” as applying to the Court of Common Pleas, occurs several times in the code of procedure. In section 11, “provided, if no appeal be taken until final judgment is entered,” &c.; in section 305, “ a transcript of a *489final judgment directing in whole or in part,” &c., and in section 313, “ Final judgments hereafter entered shall not of themselves constitute a lien,” &c.
The judgment of this court is that the judgment of the Circuit Court be affirmed.